United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1122
Issued: December 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2011 appellant filed a timely appeal from the March 17, 2011 Office of
Workers’ Compensation Programs’ (OWCP) schedule award decision. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
permanent impairment due to her accepted back condition.
FACTUAL HISTORY
On January 20, 2010 appellant, then 29-year-old city carrier filed a traumatic injury claim
alleging that she was lifting a tray of mail on January 15, 2010 and felt a pop in her back. She
stopped work on January 16, 2010 and returned to restricted work on January 19, 2010. OWCP
accepted appellant’s claim for a back sprain, aggravation of lumbosacral radiculitis/
1

5 U.S.C. § 8101 et seq.

radiculopathy L5, aggravation of degenerative disc disease L5 and aggravation of lumbosacral
spondylosis at L5. Appellant received appropriate compensation benefits. Reports from
Dr. Carroll M. McLeod, a Board-certified anesthesiologist, noted appellant’s treatment for low
back and right leg pain.
On November 17, 2010 appellant claimed a schedule award. By letter dated December 1,
2010, OWCP requested an opinion from her treating physician regarding how her work-related
back condition caused permanent impairment of the lower extremities pursuant to the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2009)
(hereinafter, A.M.A., Guides).
In an October 18, 2010 surgical report, Dr. McLeod placed a permanent spinal cord
stimulator and pulse generator in appellant’s spine. Laboratory reports also accompanied the
operative report. OWCP also received administrative records from healthcare providers and
reports dated January 24 and February 23, 2011 from an occupational therapist.
On March 17, 2011 OWCP denied appellant’s claim for a schedule award finding that the
medical evidence did not rate any impairment under the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of the FECA2 and its implementing federal regulations,3
set forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.4 For decisions issued
after May 1, 2009, the sixth edition will be used.5
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.6 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.7
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

Pamela J. Darling, 49 ECAB 286 (1998).

7

Thomas J. Engelhart, 50 ECAB 319 (1999).

2

A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to her employment.8
ANALYSIS
OWCP accepted appellant’s claim for sprain of the back, aggravation of lumbosacral
radiculitis/radiculopathy, aggravation of degenerative disc disease and aggravation of
lumbosacral spondylosis at L5. However, the evidence of record is insufficient to establish that
she sustained permanent impairment of a scheduled body member, in accordance with the sixth
edition of the A.M.A., Guides, causally related to her accepted conditions.
On December 1, 2010 OWCP requested that appellant provide an opinion from her
physician regarding how her work-related conditions caused permanent impairment of the upper
or lower extremities pursuant to the A.M.A., Guides. The October 18, 2010 report from
Dr. McLeod noted the placement of a permanent spinal cord stimulator and pulse generator in
appellant’s spine. This report is insufficient to establish any employment-related permanent
impairment of either lower extremity. Dr. McLeod did not offer any opinion supporting that
appellant had lower extremity impairment due to her accepted back conditions and or address
impairment pursuant to the A.M.A., Guides.9 Appellant has not submitted any medical evidence
to establish that she has permanent impairment of either leg, caused by her accepted back
conditions.
Appellant also submitted occupational therapy reports. However, these have no
probative medical value as they are not from a physician.10 Thus, they are insufficient to
establish employment-related permanent impairment of a scheduled body member.
The Board finds that the medical evidence does not establish that appellant has any
permanent impairment causally related to her accepted back conditions. Consequently, OWCP
properly denied appellant’s claim for a schedule award.
On appeal, appellant disagreed with the denial of her claim for a schedule award. She
contends that she experienced pain on a daily basis and gained additional weight from the
medication. Appellant also indicated that she had high blood pressure due to her injury. As
noted, the question of work-related permanent impairment is a medical question. Appellant has

8

Veronica Williams, 56 ECAB 367 (2005).

9

Paul R. Evans, Jr., 44 ECAB 646 (1993) (a medical report not explaining how the A.M.A., Guides are utilized
is of little probative value).
10

See James Robinson, Jr., 53 ECAB 417 (2002) (records from a therapist do not have probative medical value as
a therapist is not a physician as defined under FECA and therefore not competent to render a medical opinion); see 5
U.S.C. § 8101(2) (defines the term physician as used within FECA).

3

not submitted any medical evidence to establish that she has a ratable permanent impairment
pursuant to the A.M.A., Guides.11
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2011 Office of Workers’
Compensation Programs’ decision is affirmed.
Issued: December 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Regarding appellant’s high blood pressure, the Board notes that OWCP has not accepted this condition as being
employment related.

4

